Citation Nr: 0621411	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  01-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).   


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from February 1980 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2002, the Board denied service connection for an 
acquired psychiatric disorder.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2005 order, the Court 
vacated the decision and remanded the issue back to the Board 
for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court noted that a Veterans Claims Assistance Act of 2000 
(VCAA) notice must be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  As referred to above, the Court found 
that the VCAA duty to notify had not been satisfied in this 
case.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  An 
up-to-date VCAA letter should be sent.  
The RO should request the veteran to 
provide any evidence in her possession 
that pertains to the claim.

2.  Thereafter, the RO should re-
adjudicate the issue in appellate status.  
If the benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case, and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



